            Case 1:20-cv-02286-MKV Document 18 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  9/11/20
DILSHAD ARA,

              Plaintiff,                           20-CV-2286 (MKV) (BCM)

-against-                                          ORDER

ASTORIA QUEENS ENTERPRISES,

              Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The Court has been informed that the parties have reached a settlement in principle. (Dkt.

No. 17.) Accordingly, it is hereby ORDERED that the continued settlement conference currently

scheduled for September 17, 2020 is ADJOURNED sine die.

Dated: New York, New York
       September 11, 2020
                                            SO ORDERED.


                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
